DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-3, in the reply filed on 9/22/2022 is acknowledged. Applicant stated that claims 1-4 read on the elected species A and claim 5 does not read on species A, thus, has withdrawn claim 5. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120,122,124,130,142,148, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	It is noted that in the remarks filed 9/22/2022, applicant stated that these references are mentioned in para. 0054 of the specification. While, para. 0054 states that the elements of the first and second embodiments correspond to each other, such as tanks 112 correspond to tanks 12, applicant still needs to define the rest of the other reference numerals employed because this example of tanks 112 and tanks 12 are more obvious than the other example. For example, ref. 120 in fig. 4 correlates to what element in figs. 1-3? Regardless of the same parts or elements, since applicant uses different numerals, they need to be mentioned in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation of “systems” should be changed to ---system---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Warrick (US 20190223395 A1).
 	For claim 1, Warrick discloses a hydroponic system comprising: 
a plurality of grow tanks (18); 
a circulation pump (28) having an inlet and an outlet; 
a nutrient supply line (22) fluidly connected to the outlet of the circulation pump; 
a plurality of tank supply lines (44) each fluidly connecting the nutrient supply line to one of the grow tanks; 
a tank drain line (40) fluidly connected to the inlet of the circulation pump; 
a plurality of tank drain connection lines (42) each fluidly connecting one of the grow tanks to the tank drain line; and 
a nutrient supply (12,26) connected to the inlet of the circulation pump.  
For claim 2, Warrick discloses a hydroponic system as defined in claim 1, and further discloses wherein the nutrient supply comprises a nutrient supply tank (12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warrick (as above) in view of Watson (US 10999985 B2).
For claim 3, Warrick teaches a hydroponic system as defined in claim 2, but is silent about a control valve arrangement between the nutrient supply tank and the inlet of the circulation pump, control valve arrangement including a shutoff valve enabling the nutrient supply tank to be shut off from the inlet of the circulation pump.
Watson teaches a hydroponic system comprising a control valve arrangement (150,152,109) being between the nutrient supply tank (102-104) and the inlet of the circulation pump (either 106,108), the control valve arrangement including a shutoff valve (109) enabling the nutrient supply tank to be shut off from the inlet of the circulation pump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a control valve arrangement of Watson in the system of Warrick in order to provide separate control of nutrient between the nutrient supply tank and the circulation pump. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warrick as modified by Watson as applied to claims 1-3 above, and further in view of Moriarty (US 20150289463 A1 as cited on form PTO-1449).
For claim 4, Warrick as modified by Watson teaches a hydroponic system as defined in claim 3, but is silent about wherein the control valve arrangement includes a foot valve.
	Moriarty teaches a hydroponic system comprising a control valve arrangement includes a foot valve (42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a foot valve as taught by Moriarty as part of the control valve arrangement in the system of Warrick as modified by Watson in order to prevent backflow of water/nutrient (as stated in para. 0019 of Moriarty).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11 of U.S. Patent No. US 11219173 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. US 11219173 B2 claim a hydroponic system comprising: a plurality of grow tanks; a circulation pump having an inlet and an outlet; a nutrient supply line fluidly connected to the outlet of the circulation pump; a plurality of tank supply lines each fluidly connecting the nutrient supply line to one of the grow tanks; a tank drain line fluidly connected to the inlet of the circulation pump; a plurality of tank drain connection lines each fluidly connecting one of the grow tanks to the tank drain line; and a nutrient supply connected to the inlet of the circulation pump.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643